DETAILED ACTION
This Office Action is in response to the application 17/376,033 filed on July 14th, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/14/2021, 01/19/2022, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-27 of U.S. Patent Number 11,095,612 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 16; claim 16 recites “a computer program product, the computer program product being embodied in a tangible computer readable storage medium.” There is no further discussion in the specification (par. 0012) regarding the claim ‘support that is readable by a computer.’ Broadly interpreted, the claim can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101. Therefore, the claim is directed to non-statutory subject matter. The Examiner respectfully suggests that the claim be further amended to “a computer program product, the computer program product being embodied in a non-transitory tangible computer readable storage medium” to make the claim statutory under 35 U.S.C. 101.
Regarding claims 17-20; claims 17-20 do not solve the issue in the independent claim 8. Therefore, claims 10-15 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aranha et al. (Aranha), U.S. Pub. Number 2019/0036814.
Regarding claim 1; Aranha discloses a system (par. 0084; fig. 6; computing system 600.) comprising:
a processor (par. 0084; fig. 6; a processor 610.) configured to:
receive a flow at a network gateway of a security service (par. 0077; receive data including metadata for routing the data to a destination.) from a software-defined wide area network (SD-WAN) device, wherein the flow includes a set of network packets associated with a session (par. 0021; fig. 1; a software-defined wide area network (SD-WAN).);
inspect the flow to determine and extract meta information associated with the flow (par. 0078; fig. 5; inspect the data to identify the metadata associated with the data.); and
communicate the meta information associated with the flow to the SD-WAN device, wherein the SD-WAN device communicates meta information associated with another flow to the security service (par. 0079; fig. 5; identify, based on the metadata, a first routing path that leads to the destination and a second routing path that leads to the destination, the first routing path including a first communication link associated with a first link classification, and the second routing path including a second communication link associated with a second link classification.); and
a memory (par. 0084; fig. 6; a memory 620.) coupled to the processor and configured to provide the processor with instructions.
Regarding claim 2; Aranha discloses the system recited in claim 1, wherein the SD-WAN utilizes the meta data associated with the flow based on a routing policy or a security policy without having to use computing resources of the SD-WAN device to perform deep packet inspection in order to obtain the meta data associated with the flow (par. 0081; identify an application associated with the data, determine whether the configuration preference includes a data routing rule for the application, and select the first routing path based on a determination that the configuration preference includes a data routing for the application to route along routing paths associated with the first link classification.).
Regarding claim 4; Aranha discloses the system recited in claim 1, wherein the meta information includes a user identification associated with the flow (par. 0078; when inspecting the data to identify the metadata associated with the data, the processing logic identifies at least one of: a cost associated with a transmission of the data, a service level agreement (SLA) associated with the data, a source address, a source port, a destination address, a destination port, a protocol, a differentiated services code point (DSCP) value, a type of service (TOS) value, an application, a user, a user group.).
Regarding claim 5; Aranha discloses the system recited in claim 1, wherein the meta information includes a device identification associated with the flow (par. 0078; when inspecting the data to identify the metadata associated with the data, the processing logic identifies at least one of: a cost associated with a transmission of the data, a service level agreement (SLA) associated with the data, a source address, a source port, a destination address, a destination port, a protocol, a differentiated services code point (DSCP) value, a type of service (TOS) value, an application, a user, a user group.).
Regarding claim 6; Aranha discloses the system recited in claim 1, wherein the security service is a cloud-based security service (par. 0050; a cloud-based service such as a software subscription or software as a service (SaaS).).
Regarding claim 7; Aranha discloses the system recited in claim 1, wherein the security service is a cloud-based security service that is provided using a public cloud service provider (par. 0065; the third party source includes a server for accessing a cloud based service in Seattle, Wash...).
Regarding claim 8; Aranha discloses the system recited in claim 1, wherein the security service is a cloud-based security service that is provided using a plurality of public cloud service providers (par. 0065; the third party source includes a server for accessing a cloud based service in Seattle, Wash...).
Regarding claim 9; Aranha discloses the system recited in claim 1, wherein the SD-WAN device enforces a routing policy or a security policy using the meta information associated with the flow (par. 0061; the edge network device 310a routes traffic for one or more applications to specific tunnels based on one or more policies and based on one or more properties of the various connections.).
Regarding claim 10; Aranha discloses the system recited in claim 1, wherein the meta information associated with the flow includes one or more of the following: an application identification associated with the flow, a user identification associated with the flow, a device identification associated with the flow, a content identification associated with the flow, and other meta data associated with the flow (par. 0061; the edge network device 310a receives a data flow for a security-sensitive application and has a policy that data for that application is to be routed along one of the MPLS links even if other traffic is routed along the Internet link.).
Regarding claim 11; Claim 11 is directed to a method which has similar scope as claim 1. Therefore, claim 11 remains un-patentable for the same reasons.
Regarding claims 12, 14-15; Claims 12, 14-15 are directed to the method of claim 11 which have similar scope as claims 2, 4-6. Therefore, claims 12, 14-15 remain un-patentable for the same reasons.
Regarding claim 16; Claim 11 is directed to a computer program product which has similar scope as claim 1. Therefore, claim 16 remains un-patentable for the same reasons.
Regarding claims 17, 19-20; Claims 17, 19-20 are directed to the method of claim 16 which have similar scope as claims 2, 4-6. Therefore, claims 17, 19-20 remain un-patentable for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 13 and 18 are rejected under 35 U.S.C 103(a) as being unpatentable over Aranha et al. (Aranha), U.S. Pub. Number 2019/0036814, in view of Mukundan et al. (Mukundan), U.S. Pub. Number 2020/0366530.
Regarding claim 3; Aranha discloses the system recited in claim 1.
Aranha fails to explicitly disclose the flow is determined to be a new flow at the network gateway of the security service, and wherein the meta information includes an application identification associated with the flow determined using deep packet inspection.
However, in the same field of endeavor, Mukundan discloses network-link method useful for a last-mile connectivity in an edge-gateway multipath system wherein the flow is determined to be a new flow at the network gateway of the security service, and wherein the meta information includes an application identification associated with the flow determined using deep packet inspection (Mukundan: par. 0037; network traffic can be identified using deep-packet inspection to determine the application and application type of the traffic.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mukundan into the method of Aranha wherein the flow is determined to be a new flow at the network gateway of the security service, and wherein the meta information includes an application identification associated with the flow determined using deep packet inspection to determine an identity of an application type associated with the network-traffic flow (Mukundan: par. 0004).
Regarding claim 13; Claim 13 is directed to the method of claim 11 which have similar scope as claim 3. Therefore, claim 13 remains un-patentable for the same reasons.
Regarding claims 18; Claim 18 is directed to the method of claim 16 which have similar scope as claim 3. Therefore, claims 18 remains un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436